RETURN TO TREASURY AGREEMENT

THIS AGREEMENT is made as of the 5th day of November, 2007

BETWEEN:

DUSSAULT APPAREL INC., a body corporate with offices at

8010 Melrose Avenue, Los Angeles, CA 90046-7010

(the “Company”)

AND:

JASON DUSSAULT, businessman, of 3742 West 10th Avenue, Vancouver, BC V6R 2G4

(the “Shareholder”)

WHEREAS:

A.           The Shareholder is the registered and beneficial owner of
25,000,000 common shares of the Company; and

B.            The Shareholder has agreed to return 13,000,000 of the shares of
the Company’s common stock held by him (the “Surrendered Shares”) to the
treasury of the Company, for the sole purpose of the Company retiring the
Surrendered Shares,

NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency whereof is
hereby acknowledged, the parties hereto hereby agree as follows:

Surrender of Surrendered Shares

1.            The Shareholder hereby surrenders to the Company, for the sole
purpose of retiring the Surrendered Shares and delivers to the Company herewith
a share certificate or certificates representing the Surrendered Shares, duly
endorsed for transfer in blank, signatures guaranteed.

Retirement of Surrendered Shares

2.            The Company shall forthwith retire the Surrendered Shares pursuant
to §78.283 of Chapter 78 of the Nevada Revised Statutes.

Representations and Warranties

3.            The Shareholder represents and warrants to the Company that he is
the owner of the Surrendered Shares and that he has good and marketable title to
the Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.

General

4.

Each of the parties will execute and deliver such further and other documents
and do

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.

5.                The provisions contained herein constitute the entire
agreement among the Company and the Shareholder respecting the subject matter
hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among the Company and the Shareholder
with respect to the subject matter hereof.

6.                This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

7.                This Agreement is not assignable without the prior written
consent of the parties hereto.

8.                This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.

9.            The Company has obtained legal advice concerning this Agreement
and has requested that the Shareholder obtain independent legal advice with
respect to same before executing it. In executing this Agreement, the
Shareholder represents and warrants to the Company that he has been advised to
obtain independent legal advice, and that prior to the execution of this
Agreement he has obtained independent legal advice or has, in his discretion,
knowingly and willingly elected not to do so.

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

DUSSAULT APPAREL INC.

 

 

Per:

/s/ Terry Fitzgerald

 

 

Authorized Signatory

 

WITNESSED BY:

/s/ Robert Mintak
Name
3480 Carnavon
Address
North Vancouver

COO                                                                       
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Jason Dussault
JASON DUSSAULT

 

 

 

CW1497546.1

 

 

 